DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-2, 4, are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US7451855).
With respect to claim 1 Wang discloses a first enclosure (10 in figure 3) with a first enclosure first mouth surrounded by a first enclosure first edge at a first enclosure front longitudinal end; and 
A second enclosure (20) at a second enclosure front longitudinal end, with a second enclosure first mouth surrounded by a second enclosure first edge (including 21), the second enclosure being arranged inside the first enclosure, the first and second enclosures being joined together at their respective first edges (see figure 5);
 A slotting assembly system comprising at least one protruding element (22) arranged on one of the first and second enclosures first edges and at least one recess (17) in another of the first edges of the first and second enclosures, the protruding element and the recess having complimentary shapes such that the protruding element can be slotted into the recess.
With respect to claim 2 Wang (see abstract and figures) further discloses wherein the assembly system comprises a plurality of protruding elements and cooperating recess pairs, and in that for each of the pairs, the protruding element and the recess have complementary shapes.
With respect to claim 4 Wang further discloses wherein the second enclosure comprises at the first edge an external lip (21) with a contact face that comes into contact with a front face of the first enclosure first edge wherein the first and second enclosures are assembled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7451855) in view of Jen (US5185504).
With respect to claim 3 Wang discloses the invention as claimed except wherein the protruding element is a ring and the recess is an annular groove.
Jen (see figure 3) discloses an interlocking member formed of an annular groove and a projecting ring (see joint at 41).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jen to use a ring with the projection and recess arrangement of Wang to provide connection in a continuous manner along the surface rather than discrete points, this would reduce the likelihood of stress risers at connections and thus prolong life of the device.
With respect to claim 5 Wang as modified by Jen further discloses a plate made of a sound absorbing material (including he inserts) and a resistive skin (1in figure 3 of Jen) and a rear  skin (2 in figure 3 of Jen) which are arranged, respectively on either side of the plate, wherein the plate comprises a plurality  of through housings in the sound absorbing material of the plate and the acoustic panel comprises a plurality of the acoustic elements of claim 1, each of the acoustic elements being fixed in one of the housings. 
3. Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7451855) in view of Jen (US5185504) as applied to claim 5 above and in further view of Borchers (US7819224).
With respect to claims 6 and 7 Wang as modified discloses the invention as claimed except expressly the use of the panel on an aircraft and the engine thereof.
Borchers (see abstract and figure 1) discloses the use of an acoustic panel having insert members in the aircraft of an engine. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Borchers to use the panel in an aircraft engine with the panel of Wang as modified by Jen. This would allow for the increased sound reduction of the device of Wang as modified to reduce the Nosie of the aircraft engine.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richter (US20130186707) discloses an acoustic pane with insert; Ichihashi (US20130062143) discloses an anchoring of septa in an acoustic panel; Restinao (US6045921) discloses a shield for water and sound; and Anderson (US4826106) discloses an advanced composite aircraft cowl.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837